Title: To Thomas Jefferson from Aaron Burr, 6 April 1798
From: Burr, Aaron
To: Jefferson, Thomas


          
            Dear Sir
            Albany 6 Apl. 1798
          
          This will be presented to you by Captain Aupaumut Chief of the Moheakuns,—a Man of perfectly decent Manners and deportment and Who has been Useful to the U.S. in War and in Nigociation. He is solicitous to be made known to you, and I have thought that you would consider an estimable and intelligent Man of his Nation as a desireable acquaintance.
          I am with very great Respect Your assured & Obt H st
          
            Aaron Burr
          
        